Case 2:18-cv-02511-JTF-tmp Document 64 Filed 02/23/21 Page 1 of 14                     PageID 500




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION
        ________________________________________________________________________

   CARLOSTINE D. JONES,                           )
                                                  )
            Plaintiff,                            )
                                                  )
   v.                                             )       Case No. 2:18-cv-02511-JTF-tmp
                                                  )
   DANIELLE D. HILL and UNITED                    )
   STATES POSTAL SERVICE,                         )
                                                  )
            Defendants                            )


                         FINDINGS OF FACT AND CONCLUSIONS OF LAW


         Plaintiff Carlostine D. Jones initiated this action against Defendants Danielle D. Hill and

   the United States Postal Service (“U.S.P.S.”) for negligence pursuant to 28 U.S.C. § 1364 as a

   result of a traffic accident on October 23, 2015. At the time of the accident, Danielle D. Hill

   was driving a motor vehicle while performing her duties as a mail carrier for the United States

   Postal Service.

         On January 6, 2020, the Court began a bench trial in this matter hearing testimony from

   Plaintiff. (ECF No. 47.) Later the same day, the trial was adjourned and scheduled to resume

   on July 24, 2020, for the reading of expert deposition testimony, live video expert testimony

   and closing arguments. (ECF No. 52.) Thereafter, on August 7, 2020, Plaintiff and Defendant

   United States Postal Service filed Post-Trial Briefs to which Plaintiff filed a response on

   August 14, 2020. (ECF No. 56, ECF No. 57 and ECF No. 58.) Upon consideration of the

   testimony, live and by deposition, exhibits and arguments of counsel, the Court issues the
Case 2:18-cv-02511-JTF-tmp Document 64 Filed 02/23/21 Page 2 of 14                                      PageID 501




   following findings of fact and conclusions of law in accordance with Fed. R. Civ. P. 52.1

              I. Background

          Plaintiff Carlostine D. Jones alleges in her Complaint that on October 23, 2015, she was

   traveling westbound on Jones Road near Austin Peay Highway in her 2010 Chevrolet Malibu.

   (ECF No. 1, ¶ 20.) Plaintiff asserts that Defendant Danielle Hill was traveling eastbound on

   Jones Road in a United States Postal Service truck. (Id. at ¶ 21.) At the time of accident, Hill

   was an employee of the United States Postal Service. (Id. at ¶¶ 8, 17, 34, 35, 37, 38, 53, 55,

   62, 63, 75.) Plaintiff alleges that Hill veered into oncoming traffic, crashed the USPS truck

   head-on into the front left side of Jones’ vehicle pushing it onto a curb and deploying the car’s

   air bags. Plaintiff asserts that as a direct and proximate result of the accident, Jones suffered

   significant and permanent physical and emotional injuries. (ECF No. 1, ¶¶ 20–36, ¶¶ 45, 68,

   99.) Hill was treated later that day at Methodist Hospital North for her injuries. (Id. at ¶ 24.)

   Jones was cited by law enforcement for a traffic violation pursuant to Tenn. Code Ann. § 55-

   10-311(a). (Id. at ¶¶ 26, 37.)

          On August 18, 2017, Plaintiff subsequently filed an administrative claim with the United

   States Postal Service under the Federal Torts Claims Act, Claim No. 370-16-0058A, asserting

   that she sustained $232,395.42 in medical bills and rendering a demand in the amount of

   $750,00.00 in order to settle this matter. On January 24, 2018, the USPS denied Jones’ claim



   1
       Fed. R. of Civil Procedure Rule 52 provides:
       Rule 52. Findings and Conclusions by the Court; Judgment on Partial Findings
                                                      Currentness
   (a) Findings and Conclusions.
   (1) In General. In an action tried on the facts without a jury or with an advisory jury, the court must find the
   facts specially and state its conclusions of law separately. The findings and conclusions may be stated on the
   record after the close of the evidence or may appear in an opinion or a memorandum of decision filed by the
   court. Judgment must be entered under Rule 58.



                                                            2
Case 2:18-cv-02511-JTF-tmp Document 64 Filed 02/23/21 Page 3 of 14                       PageID 502




   as excessive and advised that she could file a lawsuit in the district court within six months

   from her denial letter. (ECF No. 2, n.1 and Exhibits A, A-1 and A-2 and ECF No. 1-5, 6

   (Exhibit B)). Plaintiff initiated this action on July 24, 2018, against Defendants, the United

   States Postal Service and Danielle D. Hill, for negligence and personal injuries pursuant to the

   Federal Tort Claims Act (“FTCA”). (ECF No. 1.)

       The United States does not contest negligence or liability that may be attributed to the U.S.

   Postal Service driver for the accident. However, the United States does contest the issue of

   causation regarding the specific injuries alleged and the reasonableness of Plaintiff’s medical

   bills and damages. (ECF No. 56, 1–2 and ECF No. 57, 1–4, 8.) Specifically, the United States

   asserts that Plaintiff’s claim of $205,884.39 in medical treatment as a result of her accident

   with the Postal worker was not credibly supported at trial. The United States argues that the

   following factors rebut Plaintiff’s claim: (1) her statement to the responding police officer that

   she was not injured; (2) the refusal of medical treatment at the time of the incident; (3) the fact

   that none of the other six passengers in her vehicle, two of whom were not wearing seatbelts,

   suffered any serious injuries; (4) her lack of candor regarding her medical history and multiple

   prior workers’ compensation claims; (5) x-ray results and records from Methodist Hospital

   following the accident provide no evidence to support Plaintiff’s claim; and (6) a later lumbar

   spine MRI disclosed possible longstanding degenerative disc disease. (ECF No. 57, 3–4.) The

   United States asserts that Plaintiff’s medical bills are unreasonable and therefore, she should

   only be awarded appropriate compensatory damages. (Id. at 5–9.)

           II. Jurisdiction

         The United States District Courts have exclusive jurisdiction of civil actions on claims

   against the United States for money damages caused by the negligent or wrongful act of any



                                                   3
Case 2:18-cv-02511-JTF-tmp Document 64 Filed 02/23/21 Page 4 of 14                       PageID 503




   employee of the Government while acting within the scope of employment. See 28 U.S.C. §

   1346 (b).

       Title 28 U.S.C.A. §1346 provides in pertinent part:

                  § 1346. United States as defendant

          (a)     The district courts shall have original jurisdiction, concurrent with the United
          States Court of Federal Claims, of:
          ....
          (b)(1) Subject to the provisions of chapter 171 of this title, the district courts, together
          with the United States District Court for the District of the Canal Zone and the District
          Court of the Virgin Islands, shall have exclusive jurisdiction of civil actions on claims
          against the United States, for money damages, accruing on and after January 1, 1945,
          for injury or loss of property, or personal injury or death caused by the negligent or
          wrongful act or omission of any employee of the Government while acting within the
          scope of his office or employment, under circumstances where the United States, if a
          private person, would be liable to the claimant in accordance with the law of the place
          where the act or omission occurred.

        This case involves a claim under the Federal Tort Claims Act for negligence and personal

   injuries related to a motor vehicle accident caused by a United States Postal Service employee.

   (ECF No. 1, 1.) As such, the undersigned district court has jurisdiction over this case.

          III. Findings of Fact

                  A. Stipulated Facts

        As noted above, the parties have agreed that the following facts are not in dispute:

          1. Danielle D. Hill, an employee of the United States Postal Service on October 23,
             2015, was performing her duties as a mail carrier at the time of the accident.
          2. Danielle D. Hill’s negligence caused the accident in this case.
          3. The Defendant, the United States does not contest liability.

   (ECF No. 56, 1, 4 and ECF No. 57, 1 and 8.)

                  B. Facts Established at Trial

       On January 6, 2020, the Court began a bench trial in this matter hearing testimony from the

   Plaintiff Carlostine Jones. (ECF Nos. 55, 52 and 53.) On direct examination, Jones testified that



                                                   4
Case 2:18-cv-02511-JTF-tmp Document 64 Filed 02/23/21 Page 5 of 14                     PageID 504




   she began working at Spring Gate Rehab nursing facility after graduating from high school in 1978.

   (ECF No. 55, 4: 25, 5: 1–9.) She indicated that on October 23, 2015, she got off from work and met

   her children, nieces and nephews at Raleigh Springs Mall. (Id. at 6:9–16.) She stated that it had

   been drizzling. (Id. at 7:3.) Jones testified that while she was on her way home traveling down

   Jones Road, the mail truck suddenly veered into her lane, crashed head-on into the front of her

   vehicle, a blue 2010 Chevy Malibu, causing it to rest on a curb. (Id. at 6:12, 7:16, 8:13–14, 17–18,

   Exhibits 1 and 3.)   Jones stated that the airbags hit her in the chest and knee. (Id. at 7:19–24.)

   Immediately following the accident, Jones stated that she got out of her vehicle to check on the other

   passengers whom she described as “upset” but “ok.” (ECF No. 55, 10: 5–6.) Jones testified that the

   other passengers were immediately taken to the ER; she also went to Methodist North ER later that

   same day where she was treated for injuries to her back, neck and left knee and wrist. (Id. at 10:8–

   17.) Because of continued pain in her back, Jones sought medical treatment at Health One and then

   also at Cordova Pain Clinic which eventually referred her to Doctor Reece who discussed with her

   treatment options, including back surgery. (Id. at 10:21–25; 11: 1–15.)

       After Jones’ treatment, surgery, and rehabilitation, she returned to work. As a result of the

   accident, Jones was unable to perform the duties of a nursing assistant. She was reassigned to a lesser

   position of a weight aide. As a nursing assistant, Plaintiff normally helped patients with their daily

   living needs. This included getting them up, dressed, fed, and if necessary, placing them in

   wheelchairs. Later, she would assist patients returning to bed. Nursing assistants were routinely

   required to help in lifting patients. However, as a weight aide, Plaintiff only weighs patients because

   she is unable to help with lifting them, as before. (ECF No. 55, 5:8–25, 6:1–7; 12:14–20.) Jones

   confirmed that she has had several prior back and knee injuries that were associated with her position

   at Spring Gate but was “fine up until the wreck.” (Id. at 13:1–9.)



                                                  5
Case 2:18-cv-02511-JTF-tmp Document 64 Filed 02/23/21 Page 6 of 14                      PageID 505




        On cross-examination, Jones testified that none of the other passengers in her vehicle, Decarlos

   Jones, Shawon Jones, Kayla Polk, Shernika Spencer, Lamerica Shorty, Kevin Polk, sustained

   injuries other than a sprain or strain, even though at least two of them were not wearing seatbelts.

   (Id. at 14–15.) She also testified that she had filed nine (9) workers compensation claims against

   her employer for injuries to her wrist, knee, back and ankle and a slip and fall incident against Family

   Dollar in September 2013. (Id. at 16–17, 16:19–20.) Jones further testified that she told the

   responding police officer at the scene of the accident that she was “ok” and that she “had not

   sustained any injuries.” (Id. at 18: 9–21.)

        While reviewing her medical records, Jones confirmed on cross-examination that the medical

   records from Methodist Hospital indicated that she had normal range of motion, mild pain to the

   right lumbar region, no swelling and no radiation of pain in her back. Also, an x-ray of her back

   showed no evidence of fracture or dislocation, and her soft tissues and sacroiliac joints were normal.

   (Id. at 21:16–20; 22:4–24, Exhibit 4.) When compared to images of her wrist and knee injuries in

   2013 from the slip and fall at Family Dollar, the images showed no remarkable differences; both

   were stable. (Id. at 24:5–20.)

       Jones confirmed that she began seeing Dr. Reece on June 2, 2016; and ultimately, elected to

   have a two-level bilateral lumbar decompression surgery in Texas. (ECF No. 55, 28:15–24.) Jones

   testified that she was off from work following the surgery for nine months. When she returned to

   work, she was reassigned to a different position, a weight aide, instead of nursing assistant. She still

   experiences pain, numbness and leg spasms. (Id. at 29:24.) Upon inquiry by the Court, Jones

   confirmed that the postal employee Hill was taken from the scene by ambulance for injuries to her

   right wrist. (Id. at 32:20–25.)




                                                   6
Case 2:18-cv-02511-JTF-tmp Document 64 Filed 02/23/21 Page 7 of 14                       PageID 506




        The matter recommenced on July 24, 2020. (ECF No. 52.) On that date, the Court received

   deposition and live video testimony from Dr. Brian Reece, Plaintiff’s treating physician. Dr. Reece

   stated during his deposition that 1) each of the five bills was reasonable, customary and necessary

   to treat the injuries that Jones suffered in the automobile accident and 2) the total of those bills

   $205,884.39 was also reasonable. (ECF No. 54, 8:2–9.)

       Dr. Reece confirmed that he is an orthopedic spine surgeon who completed a spine fellowship

   at the Texas Back Institute, is licensed in Texas, Tennessee, Florida, Alabama and Arkansas, and

   now practices in eleven offices in two states, Texas and Tennessee. (ECF No. 54:12:10; 13:11; 16:9–

   19, ECF No 51-1.) He treats patients every week in Memphis and now has hospital privileges at

   Delta Hospital. (Id. at 16:22–23 and 17:8.) Dr. Reece stated that he first saw Plaintiff on June 2nd

   for primary lower back and secondary neck pain. He stated he performed a two-level lumbar

   decompression surgery on Plaintiff on September 12, 2016, and last treated Plaintiff in June 2017.

   (ECF No. 54, 19–20 and ECF No. 51-1, 21.) Dr. Reece billed Plaintiff $68,656 as total costs for the

   surgery. (ECF No. 54 at 21:23–25, 51:3–5 and ECF No. 51-1, 48.) Dr. Reece concluded that Jones’

   injuries were secondary to the accident. (ECF. No. 54, 27.)

       On cross-examination, Dr. Reece testified that he was not privy to Jones’ complete medical

   history, had not examined all of her medical records and was unaware of her nine workers

   compensation claims. (Id. at 29–30.) Thus, Dr. Reece testified that based on this information, he

   could not say that her injuries were due to the accident or that the accident exacerbated a prior injury.

   (Id. at 30–36.) On redirect, however, Dr. Reece testified that if a patient is healthy for more than a

   year after a prior back injury, any new injury is just that—a new injury. (Id. at 59:17–19.)

      On the issue of reasonableness of medical costs and fees, Dr. Reece explained that it was

   logistically sound for him to perform the surgery in Texas, at a facility where he had a support team



                                                   7
Case 2:18-cv-02511-JTF-tmp Document 64 Filed 02/23/21 Page 8 of 14                             PageID 507




   that could accommodate Plaintiff’s preexisting medical conditions, comorbidities and body habitus.

   (ECF No. 54, 38–42.) Regarding his fee for the surgery, which he stated was 100 percent effective

   in this case, Dr. Reece testified on cross-examination, that the amount billed for the surgery was

   reasonable and customary and that it would have been the same fee no matter where the services

   were provided. (ECF No. 54 at 38, 42–43.) Dr. Reece further testified that the $113,000 that was

   charged by the Frisco Ambulatory surgery center was a reasonable fee despite lower fees charged

   by other facilities. (Id. at 52–53, 56.) Plaintiff rested and the parties were directed to file closing

   briefs by August 14, 2020. (Id. at 64.)

             IV. Conclusions of Law

                              A. Legal Standards

          Pursuant to 28 U.S.C. §2674, the FTCA authorizes suit against the United States and renders

   the federal government liable in the same manner and to the same extent as a private party would be

   for certain torts of federal employees acting within the scope of their employment. Molzof v. United

   States, 502 U.S. 301, 305 (1992), Schindler v. United States of America, 661 F.2d. 552, 554 n. 2.
                      2
   (6th Cir.1981).        In these cases, the Courts must follow the law of the state in which the allegedly

   negligent or wrongful act occurred. “In applying the FTCA, the court must use state law pertaining

   to private persons...... to determine if these elements are present.” Schindler, 661 F.2d at 560.



   2
       § 2674. Liability of United States
                                              Currentness
   The United States shall be liable, respecting the provisions of this title relating to tort claims, in the
   same manner and to the same extent as a private individual under like circumstances, but shall not be
   liable for interest prior to judgment or for punitive damages.
   If, however, in any case wherein death was caused, the law of the place where the act or omission
   complained of occurred provides, or has been construed to provide, for damages only punitive in nature,
   the United States shall be liable for actual or compensatory damages, measured by the pecuniary
   injuries resulting from such death to the persons respectively, for whose benefit the action was brought,
   in lieu thereof.


                                                       8
Case 2:18-cv-02511-JTF-tmp Document 64 Filed 02/23/21 Page 9 of 14                      PageID 508




        Under Tennessee law, a plaintiff alleging negligence must prove: (1) a duty of care was owed

   by the defendant to the plaintiff; (2) the defendant engaged in conduct falling below the applicable

   standard of care, amounting to a breach of the duty owed; (3) the plaintiff sustained an injury or

   loss; (4) causation in fact; and (5) proximate or legal cause. Allstate Insurance Co. v. United States,

   973 F. Supp. 759, 762 (M.D. Tenn. May 7, 1997) quoting, Bradshaw v. Daniel, 854 S.W.2d 865,

   869 (Tenn. 1993).

        It is undisputed that on October 23, 2015, during the course of her employment, Hill drove a

   U.S. Postal truck into oncoming traffic and collided head-on with Jones’ vehicle. Hill’s conduct

   breached the duty of care owed to others in violation of Tenn. Code Ann. § 55-8-136 for failing to

   exercise due care, to maintain a safe lookout and proper control of the vehicle. Hill’s negligence

   caused the accident and resulted in Plaintiff’s injuries. (ECF No. 1, 11.) The undisputed facts

   clearly support Plaintiff’s claim of negligence. Allstate, 973 F. Supp. at 762.

      However, after conceding Hill’s negligence, the Defendant disputes whether the accident

   proximately caused Jones’ injuries or whether the accident simply worsened a prior condition.

   Despite Defendant’s arguments that the trial testimony did not establish that the accident caused

   the injuries which totaled more than $200,000 in medicals, the Court finds otherwise. The Court

   finds that the accident caused Jones’ injuries and her need for treatment, including surgery. The

   Defendant attempts to discredit Jones based on her many prior workers compensation claims of

   injuries to her back, knees, neck and wrist and the fact that none of the other passengers suffered

   more than a sprain, strain or bruises. The Defendant also challenges Dr. Reece’s ability to determine

   causation without review of Jones’ prior medical history. (ECF No. 57, 3.) These factors are largely

   inconsequential. Importantly, there has been no showing that at the time of the collision, Jones was

   suffering from, or being treated for any prior injuries. Further, Dr. Reece testified that if a patient



                                                   9
Case 2:18-cv-02511-JTF-tmp Document 64 Filed 02/23/21 Page 10 of 14                        PageID 509




    goes a year with no need for continued back pain treatment, this typically shows that the patient’s

    prior condition has been resolved. Therefore, the Court finds that the October 2015 accident was

    the proximate cause of Jones’ injuries.

        Next, the parties disagree about the reasonableness of the medical bills that were incurred and

    whether Plaintiff’s opinion witness is qualified to verify the reasonableness of these charges in this

    jurisdiction. Plaintiff argues that:

                    Dr. Reece also testified without opposition that the Plaintiff incurred
                    $205,884.39 in medical bills associated with the surgery he performed
                    on September 12, 2016. Dr. Reece testified that he is well-qualified to
                    opine about the reasonableness of these bills as he is familiar with
                    billing from Baptist, Methodist and multiple other surgical facilities.
                    The cross-examination of Dr. Reece on this subject failed for multiple
                    reasons. First, he does not need to know or have expertise in how any
                    given provider sets its rates and calculates its bills. He needs to know
                    only that the bills include charges that are both reasonable and
                    customary for the services provided. There is no question that Dr. Reece
                    performs back surgeries in ambulatory surgical centers. He is perfectly
                    qualified to testify about their charges and related services, such as
                    anesthesia. Second, the cross-examination involving a comparison of
                    charges to those of another one of his patients was totally flawed because
                    those were not the same surgeries. While Dr. Reece performed a two-
                    level lumbar decompression on the Plaintiff, he performed a single-level
                    lumbar decompression on the other patient; hence, the difference in
                    charges.

    (ECF No. 56, 5.) Defendant asserts that Dr. Reece’s testimony regarding the charges is not credible

    and the amount of the charges is unreasonable. Defendant contends that Plaintiff was not advised that

    Dr. Reece could not perform the surgery in Memphis because he did not have hospital credentials in the

    City at that time. “Dr. Reece claimed to be qualified to speak as to the reasonableness of his own

    medical bills for spinal surgery based on nothing more than having previously seen local surgery bills

    from some of his patients while reviewing their medical records.” (ECF No. 57, 6.) Defendant asserts

    that Dr. Reece should not be allowed to give his opinion as an expert on the reasonableness of these

    fees based solely on just seeing what other providers have billed for these services. The Court disagrees

    because Dr. Reece’ opinion was not based solely on viewing what other providers bill.
                                                    10
Case 2:18-cv-02511-JTF-tmp Document 64 Filed 02/23/21 Page 11 of 14                        PageID 510




         Under Tennessee law, a plaintiff seeking to recover past medical expenses must present expert

    testimony to prove (1) that his past medical expenses were reasonable and necessary and (2) that the

    injury was, in fact, caused by the incident at issue. Adams v. Farbota, No. 3:13-cv-01449, 2015 LEXIS

    43616 at **16 (M.D. Tenn. April 2, 2015), citing cases, Borner v. Autry, 284 S.W.3d 216, 218 (Tenn.

    2009)). The Court has already addressed that Dr. Reece’s testimony regarding causation in this case and

    his conclusion that the accident caused the back injury.

         Next, the Court must address Defendant’s argument that Dr. Reece is not qualified to offer his

    opinion on the reasonableness of the fees in this case. More specifically, Defendant takes issue with

    Dr. Reece’s refusal to opine about how the surgery center or the anesthesia practice billed their

    services. Defendant also contests Dr. Reece’s ability to testify about the need for 38.5 hours of home

    healthcare services in this case.

       “To qualify as an expert under Rule 702, a witness must first establish his expertise by reference

    to ‘knowledge, skill, experience, training, or education.” ’ Pride v. BIC Corp, 218 F.3d 566, 577 (6th

    Cir. 2000). The qualification standard is applied liberally. U.S. v. Barker, 553 F.2d 1013, 1024 (6th

    Cir.1977). “The issue … is not the qualifications of a witness in the abstract, but whether those

    qualifications provide a foundation for a witness to answer a specific question.” Berry v. City of

    Detroit, 25 F.3d 1342, 1351 (6th Cir. 1994). Dr. Reece, an orthopedic spine surgeon and the care

    provider in this case, is well qualified, based on his personal and professional experience in this field,

    to offer expert opinion testimony regarding customary and reasonable fees for spinal surgeries. In

    fact, Dr. Reece noted that his own services are not billed based on the complexity of the procedure,

    but the fair market value of the services provided. The Court is persuaded that, with respect to fees

    and services, Dr. Reece is sufficiently familiar with what is reasonable, customary, and necessary

    within this highly specialized medical field. Despite Defendant’s objections to the amount of



                                                    11
Case 2:18-cv-02511-JTF-tmp Document 64 Filed 02/23/21 Page 12 of 14                      PageID 511




    damages claimed, it agrees that Plaintiff is entitled to “some measure of compensatory damages” and

    minimal non-economic damages. (ECF No. 57, 8.)

         Regarding Dr. Reece’s expertise on the medical costs, Plaintiff argues that:

                Under Tennessee law, a physician who is familiar with the extent and
                nature of the medical treatment a party has received may give an opinion
                concerning the necessity of another physician’s services and the
                reasonableness of the charges. 3 To be qualified to render these opinions,
                the physician must first demonstrate (1) knowledge of the party’s
                condition, (2) knowledge of the treatment the party received, (3)
                knowledge of the customary treatment options for the condition in the
                medical community where the treatment was rendered, and (4)
                knowledge of the customary charges for the treatment.
    (ECF No. 58, 6.)

        It is clear that Dr. Reece has knowledge of the Plaintiff’s condition and the treatment she

    received as the treating physician in this case. Dr. Reece has knowledge of customary treatment

    options for Plaintiff’s condition in Memphis and Dallas based on his medical practice in both of

    these communities. He examined Plaintiff three times prior to the surgery here in the Memphis

    area and testified that he had also reviewed fees charged other patients for back surgeries in this

    area. (ECF Nos. 54, 48 and 57.) Therefore, the fact that he did not perform the procedure in

    Memphis does not diminish in any respect his prior years of experience at his own facility in

    Dallas or his capability to render an expert opinion on the reasonableness of the fees in this case.

    As noted above, Plaintiff must prove by competent expert testimony that the accrued medical bills

    were both “necessary and reasonable” in order to obtain compensation for these medical services.

    Dedmon v. Steelman, 535 S.W.3d 431, 438 (Tenn. App. 2017) (quoting Borner v. Autry, 284

    S.W.3d 216, 218 (Tenn. 2009)). Based on his experience, training and knowledge of this case,

    the Court again finds that Dr. Reece was qualified to testify regarding the necessity and


    3
     Dedmon vs. Steelman, 535 S.W.3d 431, 438 (Tenn. 2017) (citing Long v. Mattingly, 797 S.W.2d 889,
    893 (Tenn. Ct. App. 1990); Employers Ins. Of Wausau v. Carter, 522 S.W.2d 174, 176 (Tenn. 1975)).
                                                   12
Case 2:18-cv-02511-JTF-tmp Document 64 Filed 02/23/21 Page 13 of 14                       PageID 512




    reasonableness of the medical services and the associated bills for these services. (ECF No. 51-

    1,1–2.)

        Dr. Reece testified that Jones incurred $205,884.39 in medical bills stemming from the

    October 23, 2015 accident. Dr. Reece and the SOAR Institute charged $68,656.52 for the back

    surgery. The Frisco Ambulatory Surgery Center charged $113,486.97; the Texas Anesthesia

    Group billed $20,800.00; Precision Medical Products invoiced $995.00 for DVT compression

    sleeves; and Home Care Assistance billed $1,945.90 for 38.3 hours of home health care

    assistance. Dr. Reece testified that all of these bills were necessary, reasonable and

    customary for all of the services related to her two-level lumbar decompression surgery and

    recovery. (ECF No. 56, 2, ECF No. 54, 20-26, ECF No. 51-1, 47–52 Exhibits 3–7.)

        A plaintiff who is injured by another’s negligence is entitled to recover two types of

    damages: economic, or pecuniary, damages and non-economic, or personal, damages.

    Spearman v. Shelby County Board of Education, No. W2019-02050-COA-R3-CV, 2021 WL

    142170 at *18 (Tenn. App. Jan. 15, 2021) citing Meals ex rel Meals v. Ford Motor Co., 417

    S.W.3d 414, 419-20 (Tenn. App. Aug. 30, 2013). Economic damages include past medical

    expenses, future medical expenses, lost wages, and lost earning potential. Id. at 419. A plaintiff

    may seek recovery for all “economic losses that naturally result from the defendant's wrongful

    conduct.” Meals, 417 S.W.3d at 420. “Non-economic damages include pain and suffering,

    permanent impairment and/or disfigurement, and loss of enjoyment of life.” Id. at 420 (quoting

    Elliott v. Cobb, 320 S.W.3d 246, 247 (Tenn. 2010)). Plaintiff requests a total verdict of

    $617,653.17, or three times the amount of her medical bills, as compensation for her injuries,

    pain and suffering, loss of enjoyment of life and economic damages. (ECF No. 58, 9.)




                                                   13
Case 2:18-cv-02511-JTF-tmp Document 64 Filed 02/23/21 Page 14 of 14                      PageID 513




         The Court finds that Plaintiff is entitled to recover the full amount of all pecuniary

    damages or medical bills for services that were rendered as a result of the accident. That

    amount is $205,884.39. However, the Court is not persuaded that Plaintiff should recover

    double that amount for non-economic damages. Even though the surgical procedure performed

    in this matter was significantly invasive and serious, the non-economic damages specific to

    this case are subjective and not susceptible to proof by a specific dollar amount. Dedmon, 535

    S.W.3d at 437–38. That being said, Plaintiff did testify that she still experiences significant

    back pain, leg spasms and cramps, lack of sleep and other physical consequences as a result of

    the accident. (ECF No. 55, 11–12.) In addition, although Plaintiff has returned to work, she

    is unable to perform tasks required of a nursing assistant. Plaintiff has assumed a new position,

    a weight aide, which eliminates the need to lift patients. After a full review of the record, the

    Court finds an award of $200,000 adequate to compensate Plaintiff for her non-economic

    damages that resulted from the October 2015 accident.

           Plaintiff may petition the Court for an amendment to allow recovery of costs, interest,

    and attorney’s fees. Premo v. United States, 599 F.3d 540, 549 (6th Cir. 2010.) Said motion

    should include an affidavit and statement of fees and costs from counsel and must be filed

    within fourteen days of this Order.

                   V. CONCLUSION

         For the foregoing reasons, the Court awards damages in the amount of $405,884.39 in

    favor of Plaintiff and against Defendants.

        IT IS SO ORDERED this 23rd day of February 2021.


                                                  s/John T. Fowlkes, Jr.
                                                  JOHN T. FOWLKES, JR.
                                                  UNITED STATES DISTRICT JUDGE

                                                   14
